                                 Case 8:19-bk-10626-CED                                   Doc 24             Filed 12/05/19                    Page 1 of 53

 Fill in this information to identify your case:

 Debtor 1                   Sean Martin Murphy
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  MIDDLE DISTRICT OF FLORIDA

 Case number           8:19-bk-10626
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $          1,260,165.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                6,851.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,267,016.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             511,645.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $             194,832.61

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $         22,300,239.06


                                                                                                                                     Your total liabilities $           23,006,716.67


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              11,459.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,030.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                               Case 8:19-bk-10626-CED                     Doc 24       Filed 12/05/19            Page 2 of 53
 Debtor 1      Sean Martin Murphy                                                         Case number (if known) 8:19-bk-10626

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            194,832.61

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            194,832.61




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                   Case 8:19-bk-10626-CED                                      Doc 24         Filed 12/05/19          Page 3 of 53

 Fill in this information to identify your case and this filing:

 Debtor 1                    Sean Martin Murphy
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      MIDDLE DISTRICT OF FLORIDA

 Case number            8:19-bk-10626                                                                                                                            Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        24025 49th Avenue East                                                         Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Myakka City                       FL        34251-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                            $1,260,165.00               $1,260,165.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Homestead
        Manatee                                                                        Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $1,260,165.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                               Case 8:19-bk-10626-CED                                     Doc 24    Filed 12/05/19               Page 4 of 53
 Debtor 1        Sean Martin Murphy                                                                                 Case number (if known)       8:19-bk-10626
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:    Ironworks                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:   Custom Motorcycle                                  Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:    2003                                               Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:     none                               Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $3,000.00                  $3,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $3,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Couch, pool table, ping pong table, punching bag, 2 desks with
                                    chairs, 4 beds, 4 dressers, 4 night stands, 2 lamps, refrigerator,
                                    stove, dishwasher, microwave, various small appliances, dishes,
                                    utensils, kitchen table w/ 4 chairs, dining room table w/ 6 chairs,
                                    refrigerator, chop saw, 2 patio tables, 4 patio chairs, gas grill,
                                    weed eater, chain saw, pressure, cordless drill, shovel                                                                         $2,200.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    4 tvs, 2 computers                                                                                                                $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Variuous family photos, pictures, mirrors, knick knacks and
                                    collectibles                                                                                                                      $300.00



Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                     Case 8:19-bk-10626-CED                                             Doc 24                Filed 12/05/19     Page 5 of 53
 Debtor 1         Sean Martin Murphy                                                                                                   Case number (if known)   8:19-bk-10626
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                            Golf clubs                                                                                                                              $50.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Miscellaneous clothing                                                                                                                $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Wedding ring, watch, gold chain                                                                                                       $400.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Dog                                                                                                                                       $1.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                      $3,651.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                       Current value of the
                                                                                                                                                                   portion you own?
                                                                                                                                                                   Do not deduct secured
                                                                                                                                                                   claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                          Cash                                    $200.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
        No
Official Form 106A/B                                                                       Schedule A/B: Property                                                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                                      Case 8:19-bk-10626-CED                       Doc 24          Filed 12/05/19          Page 6 of 53
 Debtor 1         Sean Martin Murphy                                                                             Case number (if known)   8:19-bk-10626

        Yes........................                                            Institution name:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                % of ownership:

                                             SMGR, LLC - Currently in Chapter 7 bankruptcy                            50%           %                          $0.00


                                             Pelican Vinyl Products, LLC - Currently in
                                             Chapter 7 bankruptcy                                                     100%          %                          $0.00


                                             Elite Vinyl Products of South Florida, LLC -
                                             Currently in Chapter 7 bankruptcy                                        100%          %                          $0.00


                                             Arrow Fence Systems, Inc. - Currently in Chapter
                                             7 bankruptcy                                                             100%          %                          $0.00


                                             4504 30th Street West, LLC - Currently in
                                             Chapter 7 bankruptcy                                                     50 %          %                          $0.00


                                             Murphy & Rajan Investments, LLC Currently in
                                             Chapter 7 bankruptcy                                                     50%           %                          $0.00


                                             Radar, LLC                                                               50%           %                          $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                               Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                             Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
Official Form 106A/B                                                    Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case 8:19-bk-10626-CED                       Doc 24        Filed 12/05/19            Page 7 of 53
 Debtor 1        Sean Martin Murphy                                                                      Case number (if known)      8:19-bk-10626

        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                             Surrender or refund
                                                                                                                                         value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


Official Form 106A/B                                                 Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 8:19-bk-10626-CED                                      Doc 24              Filed 12/05/19                     Page 8 of 53
 Debtor 1         Sean Martin Murphy                                                                                                    Case number (if known)   8:19-bk-10626

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                  $200.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................             $1,260,165.00
 56. Part 2: Total vehicles, line 5                                                                             $3,000.00
 57. Part 3: Total personal and household items, line 15                                                        $3,651.00
 58. Part 4: Total financial assets, line 36                                                                      $200.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $6,851.00             Copy personal property total               $6,851.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $1,267,016.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                                  Case 8:19-bk-10626-CED                        Doc 24        Filed 12/05/19             Page 9 of 53

 Fill in this information to identify your case:

 Debtor 1                    Sean Martin Murphy
                             First Name                     Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name                 Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number           8:19-bk-10626
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      24025 49th Avenue East Myakka City,                            $1,260,165.00                         $1,260,165.00       Fla. Const. art. X, § 4(a)(1);
      FL 34251 Manatee County                                                                                                  Fla. Stat. Ann. §§ 222.01 &
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to    222.02
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                Case 8:19-bk-10626-CED                            Doc 24          Filed 12/05/19              Page 10 of 53

 Fill in this information to identify your case:

 Debtor 1                   Sean Martin Murphy
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number           8:19-bk-10626
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Rushmore Loan Mgmt
 2.1                                                                                                          $511,645.00                       $0.00       $511,645.00
         Srvc                                     Describe the property that secures the claim:
         Creditor's Name                          24025 49th Avenue East Myakka
                                                  City, FL 34251 Manatee County
                                                  As of the date you file, the claim is: Check all that
         PO Box 55004                             apply.
         Irvine, CA 92619                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 Opened
                                 03/08 Last
                                 Active
 Date debt was incurred          8/07/17                   Last 4 digits of account number        9082



   Add the dollar value of your entries in Column A on this page. Write that number here:                               $511,645.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                              $511,645.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                        Doc 24   Filed 12/05/19               Page 11 of 53

 Debtor 1 Sean Martin Murphy                                                               Case number (if known)          8:19-bk-10626
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.1
        Carly M. Clendening, Esquire
        eXL Legal, PLLC                                                              Last 4 digits of account number
        12425 28th Street North
        Suite 200
        Saint Petersburg, FL 33716




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                  Case 8:19-bk-10626-CED                             Doc 24         Filed 12/05/19                    Page 12 of 53

 Fill in this information to identify your case:

 Debtor 1                     Sean Martin Murphy
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                MIDDLE DISTRICT OF FLORIDA

 Case number           8:19-bk-10626
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim        Priority            Nonpriority
                                                                                                                                           amount              amount
 2.1          Department of Revenue                                  Last 4 digits of account number                        $18,000.00                $0.00         $18,000.00
              Priority Creditor's Name
              PO Box 6668                                            When was the debt incurred?
              Tallahassee, FL 32314
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Business debt/SMGR, LLC

 2.2          Department of Revenue                                  Last 4 digits of account number                        $16,832.61                $0.00         $16,832.61
              Priority Creditor's Name
              PO Box 6668                                            When was the debt incurred?
              Tallahassee, FL 32314
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes                                                                        Business debt/4504 30th Street West, LLC

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              26457                                           Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                                 Doc 24         Filed 12/05/19                 Page 13 of 53
 Debtor 1 Sean Martin Murphy                                                                               Case number (if known)        8:19-bk-10626

 2.3      Department of Revenue                                      Last 4 digits of account number                        Unknown              $0.00              $0.00
          Priority Creditor's Name
          PO Box 6668                                                When was the debt incurred?
          Tallahassee, FL 32314
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.4      Department of Revenue                                      Last 4 digits of account number                        Unknown              $0.00              $0.00
          Priority Creditor's Name
          PO Box 6668                                                When was the debt incurred?
          Tallahassee, FL 32314
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.5      Department of Revenue                                      Last 4 digits of account number                        Unknown              $0.00              $0.00
          Priority Creditor's Name
          PO Box 6668                                                When was the debt incurred?
          Tallahassee, FL 32314
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                                 Doc 24         Filed 12/05/19                 Page 14 of 53
 Debtor 1 Sean Martin Murphy                                                                               Case number (if known)        8:19-bk-10626

                                                                                                                           $160,000.0
 2.6      Internal Revenue Service                                   Last 4 digits of account number                                0            $0.00     $160,000.00
          Priority Creditor's Name
          Special Procedures Staff                                   When was the debt incurred?
          400 W. Bay St., Stop 5720
          Jacksonville, FL 32202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business debt/SMGR, LLC

 2.7      Internal Revenue Service                                   Last 4 digits of account number                        Unknown              $0.00              $0.00
          Priority Creditor's Name
          PO Box 7346                                                When was the debt incurred?
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.8      Internal Revenue Service                                   Last 4 digits of account number                        Unknown              $0.00              $0.00
          Priority Creditor's Name
          PO Box 7346                                                When was the debt incurred?
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 8:19-bk-10626-CED                                Doc 24         Filed 12/05/19                 Page 15 of 53
 Debtor 1 Sean Martin Murphy                                                                               Case number (if known)            8:19-bk-10626

 2.9        Internal Revenue Service                                 Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            PO Box 7346                                              When was the debt incurred?
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Taxes

 2.1
 0          Ken Burton Jr.                                           Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            Manatee County Tax collector                             When was the debt incurred?
            PO Box 25300
            Bradenton, FL 34206-5300
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes


 2.1
 1          Ken Burton, Jr.                                          Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            Manatee County Tax Collector                             When was the debt incurred?
            PO Box 25300
            Bradenton, FL 34206-5300
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Taxes


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 4 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                               Case 8:19-bk-10626-CED                            Doc 24           Filed 12/05/19                Page 16 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)           8:19-bk-10626
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                           Total claim

 4.1        Ally Financial                                           Last 4 digits of account number                                                                 $11,175.13
            Nonpriority Creditor's Name
            PO Box 130424                                            When was the debt incurred?
            Roseville, MN 55113-0004
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                  Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

                                                                                          2015 Chevrolet Silverado, Vin
                                                                                          #xxx9877/Business debt/ Arrow Fence
               Yes                                                      Other. Specify    System, LLC


 4.2        Ally Financial                                           Last 4 digits of account number                                                                   $8,223.78
            Nonpriority Creditor's Name
            PO Box 130424                                            When was the debt incurred?
            Roseville, MN 55113-0004
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                  Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

                                                                                          2015 Chevrolet Equinox, Vin
                                                                                          #xxx7749/Business debt/ Arrow Fence
               Yes                                                      Other. Specify    System, LLC


 4.3        Ally Financial                                           Last 4 digits of account number                                                                   $8,028.19
            Nonpriority Creditor's Name
            PO Box 130424                                            When was the debt incurred?
            Roseville, MN 55113-0004
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                  Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

                                                                                          2015 Chevrolet Equinox, Vin
                                                                                          #xxx2914/Business debt/ Arrow Fence
               Yes                                                      Other. Specify    System, LLC



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 5 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 17 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.4      Ambitrans                                                  Last 4 digits of account number       3804                                             $1,465.00
          Nonpriority Creditor's Name
          c/o United Collection                                      When was the debt incurred?           Opened 10/18
          PO Box 953638
          Lake Mary, FL 32795
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense


 4.5      Ambitrans Medical Transport                                Last 4 digits of account number                                                        $1,500.00
          Nonpriority Creditor's Name
          4351 PInnacle St                                           When was the debt incurred?
          Punta Gorda, FL 33980
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense


 4.6      AmeriCredit/GM Financial                                   Last 4 digits of account number       8412                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 04/18 Last Active
          PO Box 183853                                              When was the debt incurred?           4/24/19
          Arlington, TX 76096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 18 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.7      AmeriGas                                                   Last 4 digits of account number                                                          $144.61
          Nonpriority Creditor's Name
          PO Box 660288                                              When was the debt incurred?
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt/SMGR, LLC, Pelican Vinyl
              Yes                                                       Other. Specify   Products, LLC


 4.8      Antebellum Manufacturing                                   Last 4 digits of account number                                                     $102,880.36
          Nonpriority Creditor's Name
          1120 N. Magnolia Avenue                                    When was the debt incurred?
          Ocala, FL 34475
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt/Arrow Fence System,
              Yes                                                       Other. Specify   LLC/Personal Judgment


 4.9      AT&T                                                       Last 4 digits of account number                                                          $277.76
          Nonpriority Creditor's Name
          PO Box 105068                                              When was the debt incurred?
          Atlanta, GA 30348
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/SMGR, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 19 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.1
 0        Battenfield - Cincinnati                                   Last 4 digits of account number                                                        $3,526.74
          Nonpriority Creditor's Name
          823 South By-Pass                                          When was the debt incurred?
          McPherson, KS 67460
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/Pelican Vinyl Products, LLC


 4.1
 1        Brevard County Tax Collector                               Last 4 digits of account number       8037                                             $4,156.48
          Nonpriority Creditor's Name
          PO Box 2500                                                When was the debt incurred?           2016
          Titusville, FL 32781-2500
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt/Murphay & Rajan
              Yes                                                       Other. Specify   Investments, LLC


 4.1
 2        Brevard County Tax Collector                               Last 4 digits of account number       8037                                             $4,165.83
          Nonpriority Creditor's Name
          PO Box 2500                                                When was the debt incurred?           2017
          Titusville, FL 32781-2500
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt/Murphay & Rajan
              Yes                                                       Other. Specify   Investments, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 20 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.1
 3        Brighthouse Financial                                      Last 4 digits of account number                                                          $500.00
          Nonpriority Creditor's Name
          PO Box 321                                                 When was the debt incurred?
          Warwick, RI 02887
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.1
 4        Chowan County Tax Coll                                     Last 4 digits of account number                                                      $19,104.84
          Nonpriority Creditor's Name
          PO Box 1030                                                When was the debt incurred?
          Edenton, NC 27932
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/Pelican Vinyl Products, LLC


 4.1
 5        Cintas Corporation                                         Last 4 digits of account number                                                        $6,394.54
          Nonpriority Creditor's Name
          c/o Smith, Anderson, Blount                                When was the debt incurred?
          Wells Fargo Capital Center
          150 Fayetteville St,Ste.2300
          Raleigh, NC 27601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/Pelican Vinyl Products, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 21 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.1
 6        CLKM Investments                                           Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          4914 Joanne Kearney Blvd.                                  When was the debt incurred?
          Tampa, FL 33619
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 7        Consultants in Infections                                  Last 4 digits of account number                                                          $950.00
          Nonpriority Creditor's Name
          PO Box 4370                                                When was the debt incurred?
          Seminole, FL 33775
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense


 4.1
 8        Equipment & Equity Holdings                                Last 4 digits of account number                                                     $400,000.00
          Nonpriority Creditor's Name
          4914 Joanne Kearney Blvd.                                  When was the debt incurred?
          Tampa, FL 33619
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/SMGR, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 22 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.1
 9        Equipment & Equity Holdings                                Last 4 digits of account number                                                     $375,000.00
          Nonpriority Creditor's Name
          4914 Joanne Kearney Blvd.                                  When was the debt incurred?
          Tampa, FL 33619
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt/Elite Vinyl Products, Inc,
              Yes                                                       Other. Specify   SMGR, LLC/Judgment against Debtor


 4.2
 0        First Flight Machine Corp                                  Last 4 digits of account number                                                        $2,439.65
          Nonpriority Creditor's Name
          PO Box 1468                                                When was the debt incurred?
          Elizabeth City, NC 27906
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/Pelican Vinyl Products, LLC


 4.2
 1        Ford Motor Credit Company                                  Last 4 digits of account number                                                      $32,878.04
          Nonpriority Creditor's Name
          PO Box 62180                                               When was the debt incurred?
          Colorado Springs, CO 80962
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         2016 Ford F250, Vinxxx9308/Business debt/
              Yes                                                       Other. Specify   Arrow Fence System, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 23 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.2
 2        GM Financial                                               Last 4 digits of account number                                                      $35,000.00
          Nonpriority Creditor's Name
          PO Box 78143                                               When was the debt incurred?
          Phoenix, AZ 85062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 3        Ken Burton, Jr.                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Manatee County Tax Collector                               When was the debt incurred?
          PO Box 25300
          Bradenton, FL 34206-5300
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/SMGR, LLC


 4.2
 4        KH Bay Area St. Petersburg                                 Last 4 digits of account number                                                     $600,000.00
          Nonpriority Creditor's Name
          3030 6th Street South                                      When was the debt incurred?
          Saint Petersburg, FL 33705
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 24 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.2
 5        Labcorp                                                    Last 4 digits of account number                                                            $50.00
          Nonpriority Creditor's Name
          PO Box 42240                                               When was the debt incurred?
          Burlington, NC 27216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense


 4.2
 6        Panel of EKG of Sarasota                                   Last 4 digits of account number                                                            $30.00
          Nonpriority Creditor's Name
          PO BO x25548                                               When was the debt incurred?
          Sarasota, FL 34277
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense


 4.2
 7        PGT Industries, Inc.                                       Last 4 digits of account number                                                      $70,000.00
          Nonpriority Creditor's Name
          1070 Technology Drive                                      When was the debt incurred?
          Nokomis, FL 34275
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt/Elite Vinyl Products,
              Yes                                                       Other. Specify   Inc./personal judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 25 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.2
 8        Professional Healthcare                                    Last 4 digits of account number                                                        $2,500.00
          Nonpriority Creditor's Name
          1839 Central Avenue                                        When was the debt incurred?
          Saint Petersburg, FL 33713
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense


 4.2
 9        Radiology Associates of Tamp                               Last 4 digits of account number                                                            $15.00
          Nonpriority Creditor's Name
          PO Box 31265                                               When was the debt incurred?
          Tampa, FL 33631
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense


 4.3
 0        Sarasota Anesthesiologist PA                               Last 4 digits of account number                                                          $250.00
          Nonpriority Creditor's Name
          PO Box 2842                                                When was the debt incurred?
          Tampa, FL 33601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 26 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.3
 1        Sarasota Memorial                                          Last 4 digits of account number                                                     $700,000.00
          Nonpriority Creditor's Name
          1700 S Tamiami Trail                                       When was the debt incurred?
          Sarasota, FL 34239
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense


 4.3
 2        Shahriar Nabizadeh MD                                      Last 4 digits of account number       9439                                                 $31.00
          Nonpriority Creditor's Name
          c/o Choice Recovery                                        When was the debt incurred?           Opened 1/04/19
          1550 Old Henderson Rd
          Suite 100
          Columbus, OH 43220
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expense


 4.3
 3        Sirius XM Radio, Inc.                                      Last 4 digits of account number                                                            $46.99
          Nonpriority Creditor's Name
          PO Box 9001399                                             When was the debt incurred?
          Louisville, KY 40290
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt/SMGR, LLC, Arrow Fence
              Yes                                                       Other. Specify   System, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 27 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.3
 4        Valley National Bank                                       Last 4 digits of account number       5005                                          $250,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/SMGR, LLC


 4.3
 5        Valley National Bank                                       Last 4 digits of account number       5004                                         $3,890,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/SMGR, LLC


 4.3
 6        Valley National Bank                                       Last 4 digits of account number       5008                                          $250,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/SMGR, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 28 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.3
 7        Valley National Bank                                       Last 4 digits of account number       5007                                          $360,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/SMGR, LLC


 4.3
 8        Valley National Bank                                       Last 4 digits of account number                                                    $3,890,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt/4504 230th Street West, LLC


 4.3
 9        Valley National Bank                                       Last 4 digits of account number                                                    $3,100,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Elite/4504 Term Loan - Assets transferred
              Yes                                                       Other. Specify   to SMGR




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 29 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.4
 0        Valley National Bank                                       Last 4 digits of account number                                                     $250,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Elite CAPLine


 4.4
 1        Valley National Bank                                       Last 4 digits of account number                                                     $250,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Pelican CAPLine


 4.4
 2        Valley National Bank                                       Last 4 digits of account number                                                     $250,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Elite CAPLine




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 30 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.4
 3        Valley National Bank                                       Last 4 digits of account number                                                    $3,100,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Elite/4504 Term Loan


 4.4
 4        Valley National Bank                                       Last 4 digits of account number                                                     $250,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Elite CAPLine


 4.4
 5        Valley National Bank                                       Last 4 digits of account number                                                     $250,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Pelican CAPLine




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24          Filed 12/05/19                Page 31 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)         8:19-bk-10626

 4.4
 6        Valley National Bank                                       Last 4 digits of account number                                                    $3,100,000.00
          Nonpriority Creditor's Name
          fka US AmeriBank                                           When was the debt incurred?
          4790 140th Avenue N
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Elite / 4054 Term Loan


 4.4
 7        Valley National Bank                                       Last 4 digits of account number                                                     $250,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Elite CAPLine


 4.4
 8        Valley National Bank                                       Last 4 digits of account number                                                     $360,000.00
          Nonpriority Creditor's Name
          fka USAmeriBank                                            When was the debt incurred?
          4790 140 th Avenue N.
          Clearwater, FL 33762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt/Murphy & Rajan
              Yes                                                       Other. Specify   Investments, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24           Filed 12/05/19               Page 32 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)          8:19-bk-10626

 4.4
 9         Weldon Industries, Inc.                                   Last 4 digits of account number                                                                $9,505.12
           Nonpriority Creditor's Name
           4914 Joanne Kearney Blvd.                                 When was the debt incurred?
           Tampa, FL 33619
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt/SMGR, LLC, Elite Vinyl
              Yes                                                       Other. Specify   Products, Inc.

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Andrew J. Oppenheim, Esquire                                  Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Shumaker, Loop & Kendric                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 49948
 Sarasota, FL 34230-6948
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cazenovia Creek Funding II                                    Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 54132
 New Orleans, LA 70154
                                                               Last 4 digits of account number                  3170

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept. of Justice, Tax Div                                     Line 2.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 14198                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Benjamin Franklin Station
 Washington, DC 20044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Edwin A. Green, III, Esquire                                  Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 1869                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Ocala, FL 34478
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FCAP as Custodian for                                         Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 FTCFIMT, LLC, FL Tax Cert                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Fund I Muni Tax, LLC
 PO Box 775311
 Chicago, IL 60677
                                                               Last 4 digits of account number                  3907

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gregory P. Brown, Esquire                                     Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Hill Ward Henderson                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 2231
 Tampa, FL 33601
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 21 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24           Filed 12/05/19               Page 33 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)          8:19-bk-10626
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 7346                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19101-7346
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Securities &Exchange Comm                                  Line 2.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Atlanta Regional Office                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Reorganization Branch, 950 E
 Paces Ferry Rd, NE, Ste.900
 Atlanta, GA 30326-1382
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorneys Office                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 "Civil Process Clerk"
 400 N. Tampa Street
 Tampa, FL 33602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorney General                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 10th St. & Constitution Ave.
 Washington, DC 20530
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept of Justice, Tax Div                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 14198
 Ben Franklin Station
 Washington, DC 20044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorneys Office                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 "Civil Process Clerk"
 400 N. Tampa Street
 Tampa, FL 33602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorney General                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 10th St. & Constitution Ave.
 Washington, DC 20530
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept of Justice, Tax Div                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 14198
 Ben Franklin Station
 Washington, DC 20044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorney General                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 10th St. & Constitution Ave.
 Washington, DC 20530
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 22 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24            Filed 12/05/19                 Page 34 of 53
 Debtor 1 Sean Martin Murphy                                                                              Case number (if known)         8:19-bk-10626

 c/o Dept of Justice, Tax Div                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 14198
 Ben Franklin Station
 Washington, DC 20044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorneys Office                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 "Civil Process Clerk"
 400 N. Tampa Street
 Tampa, FL 33602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorneys Office                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 "Civil Process Clerk"
 400 N. Tampa Street
 Tampa, FL 33602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorney General                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 10th St. & Constitution Ave.
 Washington, DC 20530
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept of Justice, Tax Div                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 14198
 Ben Franklin Station
 Washington, DC 20044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept of Justice, Tax Div                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 14198
 Ben Franklin Station
 Washington, DC 20044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorneys Office                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 "Civil Process Clerk"
 400 N. Tampa Street
 Tampa, FL 33602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorney General                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 10th St. & Constitution Ave.
 Washington, DC 20530
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept of Justice, Tax Div                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 14198
 Ben Franklin Station
 Washington, DC 20044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 23 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                             Doc 24           Filed 12/05/19               Page 35 of 53
 Debtor 1 Sean Martin Murphy                                                                             Case number (if known)          8:19-bk-10626

 US Small Business Admin                                       Line 4.48 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorneys Office                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 "Civil Process Clerk"
 400 N. Tampa Street
 Tampa, FL 33602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin                                       Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o US Attorney General                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 10th St. & Constitution Ave.
 Washington, DC 20530
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin.                                      Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept Of Justice, Tax Div                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Attorney General
 950 Pennsylvania Ave. NW
 Washington, DC 20530-0001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin.                                      Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept Of Justice, Tax Div                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Attorney General
 950 Pennsylvania Ave. NW
 Washington, DC 20530-0001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin.                                      Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept Of Justice, Tax Div                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Attorney General
 950 Pennsylvania Ave. NW
 Washington, DC 20530-0001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin.                                      Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept Of Justice, Tax Div                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Attorney General
 950 Pennsylvania Ave. NW
 Washington, DC 20530-0001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin.                                      Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept Of Justice, Tax Div                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Attorney General
 950 Pennsylvania Ave. NW
 Washington, DC 20530-0001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Small Business Admin.                                      Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Dept Of Justice, Tax Div                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Attorney General
 950 Pennsylvania Ave. NW
 Washington, DC 20530-0001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Valley National Bank                                          Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Lennox Law                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 5100 W. Kennedy Blvd.
 Suite 120
 Tampa, FL 33609
                                                               Last 4 digits of account number

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 24 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                           Doc 24           Filed 12/05/19             Page 36 of 53
 Debtor 1 Sean Martin Murphy                                                                            Case number (if known)     8:19-bk-10626


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                      0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $               194,832.61
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $               194,832.61

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                      0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $             22,300,239.06

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $             22,300,239.06




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 25 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 8:19-bk-10626-CED                           Doc 24     Filed 12/05/19          Page 37 of 53

 Fill in this information to identify your case:

 Debtor 1                  Sean Martin Murphy
                           First Name                         Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name               Last Name


 United States Bankruptcy Court for the:               MIDDLE DISTRICT OF FLORIDA

 Case number           8:19-bk-10626
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                         State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                Case 8:19-bk-10626-CED                         Doc 24     Filed 12/05/19         Page 38 of 53

 Fill in this information to identify your case:

 Debtor 1                   Sean Martin Murphy
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 MIDDLE DISTRICT OF FLORIDA

 Case number           8:19-bk-10626
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         4504 30th Street W LLC                                                                 Schedule D, line
                4504 30th Street W.                                                                    Schedule E/F, line    4.34
                Bradenton, FL 34207
                                                                                                       Schedule G
                                                                                                     Valley National Bank



    3.2         4504 30th Street W LLC                                                                 Schedule D, line
                4504 30th Street W.                                                                    Schedule E/F, line    4.35
                Bradenton, FL 34207
                                                                                                       Schedule G
                                                                                                     Valley National Bank



    3.3         4504 30th Street W LLC                                                                 Schedule D, line
                4504 30th Street W.                                                                    Schedule E/F, line    4.39
                Bradenton, FL 34207
                                                                                                       Schedule G
                                                                                                     Valley National Bank




Official Form 106H                                                               Schedule H: Your Codebtors                               Page 1 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 39 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.4      4504 30th Street West, LLC                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.39
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.5      4504 30th Street West, LLC                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.41
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.6      4504 30th Street West, LLC                                                      Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line      4.46
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.7      4504 30th Street West, LLC                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line 2.2
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Department of Revenue



    3.8      4504 30th Street West, LLC                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.38
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.9      4505 30th Street West, LLC                                                      Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line      4.43
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.10     Arrow Fence Systems                                                             Schedule D, line
             4504 30th Street W.                                                             Schedule E/F, line      4.34
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.11     Arrow Fence Systems, Inc.                                                       Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line      4.43
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 2 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 40 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.12     Arrow Fence Systems, Inc.                                                       Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line      4.42
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.13     Arrow Fence Systems, Inc.                                                       Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line      4.44
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.14     Arrow Fence Systems, Inc.                                                       Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.46
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.15     Arrow Fence Systems, Inc.                                                       Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.45
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.16     Arrow Fence Systems, Inc.                                                       Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.47
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.17     Arrow Fence Systems, Inc.                                                        Schedule D, line
             4908 46th Drive West                                                             Schedule E/F, line     4.1
             Bradenton, FL 34210
                                                                                              Schedule G
                                                                                           Ally Financial



    3.18     Arrow Fence Systems, Inc.                                                        Schedule D, line
             4908 46th Drive West                                                             Schedule E/F, line     4.2
             Bradenton, FL 34210
                                                                                              Schedule G
                                                                                           Ally Financial



    3.19     Arrow Fence Systems, Inc.                                                        Schedule D, line
             4908 46th Drive West                                                             Schedule E/F, line     4.3
             Bradenton, FL 34210
                                                                                              Schedule G
                                                                                           Ally Financial




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 3 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 41 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.20     Arrow Fence Systems, Inc.                                                       Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line 4.8
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Antebellum Manufacturing



    3.21     Arrow Fence Systems, Inc.                                                       Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line 4.21
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Ford Motor Credit Company



    3.22     Arrow Fence Systems, Inc.                                                        Schedule D, line
             4908 46th Drive West                                                             Schedule E/F, line     4.33
             Bradenton, FL 34210
                                                                                              Schedule G
                                                                                           Sirius XM Radio, Inc.



    3.23     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street W.                                                             Schedule E/F, line      4.34
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.24     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street West                                                           Schedule E/F, line      4.38
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.25     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street West                                                           Schedule E/F, line      4.39
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.26     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street West                                                           Schedule E/F, line      4.40
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.27     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street West                                                           Schedule E/F, line      4.41
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 4 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 42 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.28     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.46
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.29     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.45
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.30     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.47
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.31     Elite Vinyl Products, Inc.                                                      Schedule D, line
                                                                                             Schedule E/F, line      4.48
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.32     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street West                                                           Schedule E/F, line 4.19
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Equipment & Equity Holdings



    3.33     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street West                                                           Schedule E/F, line      4.42
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.34     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street West                                                           Schedule E/F, line      4.43
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.35     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street West                                                           Schedule E/F, line      4.44
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 5 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 43 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.36     Elite Vinyl Products, Inc.                                                      Schedule D, line
             4504 30th Street West                                                           Schedule E/F, line    4.49
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Weldon Industries, Inc.



    3.37     Govan Rajan, LLC                                                                Schedule D, line
                                                                                             Schedule E/F, line      4.37
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.38     Murphy & Rajan Investments                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.39
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.39     Murphy & Rajan Investments                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.41
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.40     Murphy & Rajan Investments                                                      Schedule D, line
             fka Murphy & Murphy Invest.                                                     Schedule E/F, line      4.43
             4908 46th Drive West
                                                                                             Schedule G
             Bradenton, FL 34210
                                                                                           Valley National Bank



    3.41     Murphy & Rajan Investments                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line 4.11
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Brevard County Tax Collector



    3.42     Murphy & Rajan Investments                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line 4.12
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Brevard County Tax Collector



    3.43     Murphy & Rajan Investments                                                      Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.48
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 6 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 44 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.44     Murphy&Murphy InvestmentsLLC                                                    Schedule D, line
             4504 30th Street W.                                                             Schedule E/F, line      4.37
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.45     Murphy&Murphy InvestmentsLLC                                                    Schedule D, line
             4504 30th Street W.                                                             Schedule E/F, line      4.35
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.46     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Street W.                                                             Schedule E/F, line      4.34
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.47     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.39
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.48     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.40
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.49     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line 4.19
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Equipment & Equity Holdings



    3.50     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.43
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.51     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.42
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 7 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 45 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.52     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.44
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.53     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.7
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           AmeriGas



    3.54     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line     4.10
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Battenfield - Cincinnati



    3.55     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line 4.14
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Chowan County Tax Coll



    3.56     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.15
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Cintas Corporation



    3.57     Pelican Vinyl Products, LLC                                                      Schedule D, line
             4504 30th Steet West                                                             Schedule E/F, line  4.20
             Bradenton, FL 34207
                                                                                              Schedule G
                                                                                           First Flight Machine Corp



    3.58     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.27
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           PGT Industries, Inc.



    3.59     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.41
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 8 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 46 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.60     Pelican Vinyl Products, LLC                                                     Schedule D, line
             4504 30th Steet West                                                            Schedule E/F, line      4.45
             Bradenton, FL 34207
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.61     Sean M. Murphy                                                                  Schedule D, line
             4908 64th Street West                                                           Schedule E/F, line      4.38
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.62     Sean M. Murphy                                                                  Schedule D, line
             4908 64th Drive West                                                            Schedule E/F, line      4.40
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.63     Sean M. Murphy                                                                  Schedule D, line
             4908 64th Drive West                                                            Schedule E/F, line      4.41
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.64     Sean M. Murphy                                                                  Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line      4.27
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           PGT Industries, Inc.



    3.65     Sean M. Murphy                                                                  Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line      4.42
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.66     Sean M. Murphy                                                                  Schedule D, line
             4908 46th Drive West                                                            Schedule E/F, line      4.45
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.67     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line 2.1
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Department of Revenue




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 9 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 47 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.68     SMGR, LLC                                                                        Schedule D, line
             4908 6th Drive West                                                              Schedule E/F, line 2.6
             Bradenton, FL 34210
                                                                                              Schedule G
                                                                                           Internal Revenue Service



    3.69     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line      4.7
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           AmeriGas



    3.70     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line      4.9
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           AT&T



    3.71     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line 4.18
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Equipment & Equity Holdings



    3.72     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line 4.19
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Equipment & Equity Holdings



    3.73     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line      4.23
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Ken Burton, Jr.



    3.74     SMGR, LLC                                                                        Schedule D, line
             4908 6th Drive West                                                              Schedule E/F, line     4.33
             Bradenton, FL 34210
                                                                                              Schedule G
                                                                                           Sirius XM Radio, Inc.



    3.75     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line      4.34
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 10 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                 Doc 24    Filed 12/05/19         Page 48 of 53

 Debtor 1 Sean Martin Murphy                                                          Case number (if known)   8:19-bk-10626


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.76     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line      4.35
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.77     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line      4.36
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.78     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line      4.37
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Valley National Bank



    3.79     SMGR, LLC                                                                       Schedule D, line
             4908 6th Drive West                                                             Schedule E/F, line    4.49
             Bradenton, FL 34210
                                                                                             Schedule G
                                                                                           Weldon Industries, Inc.




Official Form 106H                                                     Schedule H: Your Codebtors                               Page 11 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 8:19-bk-10626-CED                Doc 24        Filed 12/05/19             Page 49 of 53



Fill in this information to identify your case:

Debtor 1                      Sean Martin Murphy

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       MIDDLE DISTRICT OF FLORIDA

Case number               8:19-bk-10626                                                                 Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       ASAP Fence & Gates, LLC

       Occupation may include student        Employer's address
                                                                   1518 53rd Avenue East
       or homemaker, if it applies.
                                                                   Bradenton, FL 34203

                                             How long employed there?         2 weeks

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $       11,459.00         $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $     11,459.00               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
                        Case 8:19-bk-10626-CED                     Doc 24        Filed 12/05/19               Page 50 of 53


Debtor 1   Sean Martin Murphy                                                                    Case number (if known)    8:19-bk-10626


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $      11,459.00        $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          11,459.00        $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
     8e. Social Security                                                                  8e.        $              0.00     $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              11,459.00 + $            0.00 = $          11,459.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $          11,459.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: The Debtor recently began employment and will amend this Schedule once he knows the exact
                             amount of the funds being withheld from his paycheck.




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
                           Case 8:19-bk-10626-CED                         Doc 24        Filed 12/05/19               Page 51 of 53



Fill in this information to identify your case:

Debtor 1                 Sean Martin Murphy                                                                Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   MIDDLE DISTRICT OF FLORIDA                                                 MM / DD / YYYY

Case number           8:19-bk-10626
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            2,200.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
                        Case 8:19-bk-10626-CED                          Doc 24           Filed 12/05/19                Page 52 of 53


Debtor 1     Sean Martin Murphy                                                                        Case number (if known)      8:19-bk-10626

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                              400.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                              150.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                0.00
      6d. Other. Specify: Cable, internet                                                                    6d.   $                              150.00
             Cell Phone                                                                                            $                              100.00
             Pool Maintenance                                                                                      $                               80.00
7.    Food and housekeeping supplies                                                           7.                  $                            1,600.00
8.    Childcare and children’s education costs                                                 8.                  $                                0.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                               50.00
10.   Personal care products and services                                                    10.                   $                               50.00
11.   Medical and dental expenses                                                            11.                   $                              100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                   0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     5,030.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     5,030.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              11,459.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,030.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              6,429.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                 Case 8:19-bk-10626-CED                    Doc 24        Filed 12/05/19            Page 53 of 53




 Fill in this information to identify your case:

 Debtor 1                    Sean Martin Murphy
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number              8:19-bk-10626
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Sean Martin Murphy                                                    X
              Sean Martin Murphy                                                        Signature of Debtor 2
              Signature of Debtor 1

              Date       November 14, 2019                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
